UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-01528 Bruce Fund, Inc. (Exact name of registrant as specified in charter) 20 N. Wacker Drive, Suite 2414Chicago, IL60606 (Address of principal executive offices)(Zip code) R. Jeffrey Bruce. Bruce and Co. 20 N. Wacker Drive, Suite 2414 Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-236-9160 Date of fiscal year end:06/30 Date of reporting period:09/30/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. BRUCE FUND, INC. SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) COMMON STOCKS - (37.5%) No. of Shares Fair Value Consumer Discretionary(1.5%) DIRECTV, Class A (a) ICG Group, Inc. (a) Consumer Staples(2.0%) Omega Protein Corp. (a) Energy (1.2%) Admiral Bay Resources, Inc. (a) ATP Oil & Gas Corp. (a) Double Eagle Petroleum Co. (a) SandRidge Energy, Inc. (a) Financials (3.1%) Allstate Corp. / The GAINSCO, Inc. (a) RLI Corp. Health Care (7.8%) Abbott Laboratories Agenus, Inc. (a) Durect Corp. (a) EDAP TMS S.A. (ADR) (a) Elan Corp., PLC (ADR) (a) Merck & Co., Inc. Pfizer, Inc. Industrial (13.4%) AirBoss of America Corp. AMERCO (a) Astrotech Corp. (a) C&D Technologies, Inc. (a) Titan International, Inc. US Ecology, Inc. Information Technology (1.0%) International Business Machines Corp. Materials (2.6%) Flotek Industries, Inc. (a) Kinross Gold Corp. Solitario Exploration & Royalty Corp. (a) Utilities (4.9%) Calpine Corp. (a) Integrys Energy Group, Inc. NextEra Energy, Inc. Pepco Holdings, Inc. UniSource Energy Corp. Total Common Stocks (Cost $118,494,371) See accompanying notes which are an integral part of these financial statements. BRUCE FUND, INC. SCHEDULE OF INVESTMENTS - continued September 30, 2011 (Unaudited) CONVERTIBLE PREFERRED STOCKS - (3.3)% No. of Shares Fair Value Energy (3.1%) ATP Oil & Gas Corp, 8.000% (b) $ SandRidge Energy, Inc., 8.500% Utilities (0.2%) AES Trust III, 6.750% Total Convertible Preferred Stocks (Cost $11,162,591) CORPORATE BONDS (12.7%) Principal Consumer Discretionary (2.9%) $ Land O' Lakes Capital Trust I, 7.450%, 3/15/28 (b) XM Satellite Radio, Inc., 13.000%, 8/1/13 (b) Energy (4.3%) ATP Oil & Gas Corp., 11.875%, 5/1/15 Hercules Offshore LLC 10.500%, 10/15/17 (b) McMoRan Exploration Co., 11.875%, 11/15/14 Whiting Petroleum Corp., 7.000%, 2/1/14 Financials (2.0%) Security Benefits Life Insurance Co., 7.450%, 10/1/33 (b) Utilities (3.5%) Constellation Energy Group, 7.600%, 4/1/32 Mirant Americas Genr., Inc., 9.125%, 5/1/31 ONEOK, Inc., 6.000%, 6/15/35 Total Corporate Bonds (Cost $29,698,899) CONVERTIBLE CORPORATE BONDS (13.8%) Consumer Discretionary (1.0%) Midway Games, Inc., 6.000%, 9/30/25 (a) (c) (d) (e) XM Satellite Radio, Inc., 7.000%, 12/1/14 (b) Energy (1.4%) BPZ Resources, Inc.,6.500%, 3/1/15 Endeavor International Corp., 5.500%, 7/15/16 (b) (e) Health Care (10.1%) Cell Genesys, Inc., 3.125%, 11/1/11 (c)(e) Cell Genesys, Inc., 3.125%, 5/1/13 (c)(e) Cell Therapeutics, Inc., 5.750%, 12/15/11 (b) (c) (e) deCODE Genetics, Inc., 3.500%, 4/15/11 (a) (c) (d) EDAP TMS S.A., 9.000%, 10/30/12 (c) (e) (f) Human Genome Sciences, Inc., 2.250%, 10/15/11 InterMune, Inc., 5.000%, 3/1/15 Isis Pharmaceuticals, Inc., 2.625%, 2/15/27 (b) Isis Pharmaceuticals, Inc., 2.625%, 2/15/27 MannKind Corp., 3.750%, 12/15/13 MannKind Corp., 5.750%, 8/15/15 (b) Oscient Pharmaceuticals Corp., 12.500%, 1/15/11 (a) (c) (d) (e) Viropharma, Inc., 2.000%, due 3/15/17 Industrials (0.6%) Titan International, Inc., 5.625%, 1/15/17 (b) Utilities (0.7%) UniSource Energy Corp., 4.500%, 3/1/35 Total Corporate Convertible Bonds (Cost $56,285,791) See accompanying notes which are an integral part of these financial statements. BRUCE FUND, INC. SCHEDULE OF INVESTMENTS - continued September 30, 2011 (Unaudited) U.S. GOVERNMENT BONDS (17.2%) Principal Issue Fair Value $ U.S. Treasury "Strips," 0.000%, 8/15/28 $ U.S. Treasury "Strips," 0.000%, 8/15/29 U.S. Treasury "Strips," 0.000%, 2/15/36 U.S. Treasury "Strips," 0.000%, 2/15/41 Total U.S. Government Bonds (Cost $34,762,064) U.S. MUNICIPAL BONDS (0.0%) Indianapolis Airport Authority, 6.500%, 11/15/31 (a) (c) (d) Total U.S. Municipal Bonds (Cost $166,972) WARRANTS (0.0%) No. of Shares EDAP TMS S.A., expires 10/30/13 (a) (c) (e) Total Warrants (Cost $0) MONEY MARKET (14.8%) Fidelity Institutional Money Market Treasury Only -Class I, 0.010% (g) Total Money Market (Cost $43,457,376) Total Investments (Cost $294,028,064) (99.3%) $ Other assets in excess of liabilities (0.7%) TOTAL NET ASSETS (100.00%) $ (a) Non-cash income producing security. (b) Private Placement and restricted security under Rule 144A of the Securities Act of 1933. (c) Illiquid Security. (d) In default. (e) This security is currently valued according to the fair value procedures approved by the Board of Directors. (f) Private placement restricted security. (g) Rate disclosed is the seven day yield as of September 30, 2011. ADR American Depositary Receipt PLC Public Liability Company Tax Related Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) Aggregate cost of securities for income tax purposes $ See accompanying notes which are an integral part of these financial statements. BRUCE FUND, INC. Related Footnotes to the Schedule of Investments September 30, 2011 – (Unaudited) Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period.Actual results could differ from those estimates.The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuation and Fair Value Measurements – All investments in securities are recorded at their estimated fair value.Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment.GAAP establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as pricing model and/or the risk inherent in the inputs to the valuation technique).Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, American Depositary Receipts (ADR’s), and warrants are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security.Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive.When this happens, the security will be classified as a Level 2 security.When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board.These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds.These securities will be categorized as Level 1 securities. BRUCE FUND, INC. Related Footnotes to the Schedule of Investments - continued September 30, 2011 – (Unaudited) Fixed income securities, including convertible preferred stocks, preferred stocks, U.S. government securities, municipal bonds, corporate bonds, and corporate convertible bonds, are valued using market quotations in an active market, will be categorized as Level 1 securities.However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices.These securities will generally be categorized as Level 2 securities.If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board.These securities will be categorized as Level 3 securities.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value.These securities will be classified as Level 2 securities. The following is a summary of the inputs used to value the Fund’s assets as of September 30, 2011: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks * $ $
